       Case 2:19-cv-00746-CKD Document 15 Filed 12/01/20 Page 1 of 3


 1
     John Metsker, Esq. SBN 268977
 2   THE METSKER LAW FIRM
 3   P.O. Box 590881
     San Francisco, CA 94159
 4
     Phone: 866-342-6180
 5   Fax: 415-500-4081
 6
     jmetsker@metskerlaw.com
     Attorney for Plaintiff
 7

 8

 9                         UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11
      ASHA L. PRASAD,                          No. 2:19-cv-00746-CKD
12
                      Plaintiff,
13                                             STIPULATION AND ORDER FOR THE
      v.                                       AWARD OF ATTORNEY FEES
14                                             PURSUANT TO THE EQUAL ACCESS
      ANDREW SAUL,
15    Commissioner of Social Security,         TO JUSTICE ACT, 28 U.S.C. § 2412(d)
                                               AND COSTS PURSUANT TO 28 U.S.C.
16                    Defendant.               § 1920
17

18         IT IS HEREBY STIPULATED by and between the parties through their
19
     undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
20
     attorney fees under the Equal Access to Justice Act (EAJA) in the amount of SIX
21

22   THOUSAND DOLLARS ($6,000.00) and costs under 28 U.S.C. § 1920 in the
23
     amount of FOUR HUNDRED DOLLARS ($400.00). These amounts represent
24
     compensation for all legal services rendered and costs incurred on behalf of
25

26   Plaintiff, to date, by counsel in connection with this civil action, in accordance with
27
     28 U.S.C. §§ 2412(d) and 1920.
28
            Case 2:19-cv-00746-CKD Document 15 Filed 12/01/20 Page 2 of 3


 1             After the Court issues an order for EAJA fees and expenses to Plaintiff, the
 2
     government will consider the matter of Plaintiff’s assignment of EAJA fees and
 3

 4   expenses to Plaintiff's attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010),

 5   the ability to honor the assignment will depend on whether the fees, expenses are
 6
     subject to any offset allowed under the United States Department of the Treasury’s
 7

 8   Offset Program. After the order for EAJA fees and expenses is entered, the
 9   government will determine whether they are subject to any offset.
10
               Fees and expenses shall be made payable to Plaintiff, but if the Department
11

12   of the Treasury determines that Plaintiff does not owe a federal debt, then the
13   government shall cause the payment of fees to be made directly to the Metsker Law
14
     Firm, pursuant to the assignment executed by Plaintiff. Any payments made shall
15

16   be delivered to Plaintiff’s counsel.
17             This stipulation constitutes a compromise settlement of Plaintiff's request for
18
     EAJA attorney fees and expenses, and does not constitute an admission of liability
19

20   on the part of Defendant under the EAJA. Payment of the agreed amount shall
21
     constitute a complete release from, and bar to, any and all claims that Plaintiff
22
     and/or Plaintiff's counsel may have relating to EAJA attorney fees and expenses in
23

24   connection with this action.
25
     ////
26
     ////
27
     ////
28


                                                   2
       Case 2:19-cv-00746-CKD Document 15 Filed 12/01/20 Page 3 of 3


 1         This award is without prejudice to the rights of Plaintiff's counsel to seek
 2
     Social Security Act attorney fees under 42 U.S.C. § 406, subject to the offset
 3

 4   provisions of the EAJA.

 5

 6
     Respectfully submitted,
 7

 8   Dated: November 30, 2020               /s/ John David Metsker
 9                                          John David Metsker
                                            Attorney for Plaintiff
10

11                                          MCGREGOR W. SCOTT
                                            United States Attorney
12

13   Dated: November 30, 2020               /s/ Patrick William Snyder*
                                            PATRICK WILLIAM SNYDER
14                                          *As authorized via email on
15                                          November 30, 2020
                                            Special Assistant United States Attorney
16                                          Attorneys for Defendant
17

18                                         ORDER
19
             Pursuant to the parties’ stipulation, IT IS SO ORDERED.
20
21   Dated: December 1, 2020
                                               _____________________________________
22                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                               3
